[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO STRIKE (#117)
Defendant D'Ancona and Pflaum moves to strike that portion of count four which refers to Conn. Gen. Stat. 36-472. While the court agrees that 36-472 does not create a private cause of action, paragraph 198 in that count also alleges violations of 36-498(a)(2) and 36-498(c), which do. A motion to strike does not lie to eliminate a part of a paragraph.
Motion to strike is denied.
SUSCO, J.